Title: To Benjamin Franklin from Thomas and Richard Penn, 28 January 1758
From: Penn, Thomas,Penn, Richard
To: Franklin, Benjamin


Sir
London January 28th: 1758.
We have considered the proposal you yesterday made to us, that as Supplys will very soon be wanted for the defence of the Province, and other Publick Services, for the Current year, and as the points in difference between us, and the Representatives of the Province of Pennsylvania, now under the consideration of His Majesty’s Attorney, and Sollicitor General, cannot be settled in time for Acts to be passed for this purpose, we would consent, for the present, that, the Lieutenant Governor may give his assent to an Act for raising such a Sum of Money as shall be thought proper, for the Service of the present year, of the same Tenor, and with the same exception, with the Act intituled, a Supplement to the Act intituled an Act for granting the Sum of Sixty thousand Pounds to the King’s use, and for striking fifty five thousand Pounds thereof in Bills of Credit, and to provide a fund for sinking the same, and for granting to His Majesty the additional Sum of One hundred thousand Pounds.
We being desirous on our parts to remove every obstacle that may impede the general Service, or prevent such measures being taken as shall be thought necessary for the Security of the Province, tho’ we have many objections to the said Act, shall, in consideration of the present necessity, signify our consent to the Governor that he may give his assent to such a Law. We are Your very affectionate Friends
T:P:R:P:
Benjamin Franklin Esqr.

